Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed March 25, 2021 is acknowledged. Claims 2-5 were canceled in the response filed October 8, 2020. However, the canceled claims 2-5 were brought back in the response filed March 25, 2021. Since original claims 2-5 are canceled, the claims 2-5 recited in instant response are treated as new claims and renumbered as claims 14-17.
Accordingly, claims 2-8 are cancelled. Claim 1 is amended. Claims 1, 9-12 and new claims 14-17 (previously canceled claims 2-5) are pending in this application. Election was made as without traverse in the reply filed on August 29, 2019.  
3.	Claims 1, 9-12 and 14-17 are under examination with respect to ischemic optic neuropathy, glaucoma, diabetic retinopathy, diabetic macular edema, optic nerve injury, retinopathy of prematurity, retinal artery occlusion, central retinal vein occlusion, brunch retinal vein occlusion, retinal ganglion degeneration in this office action.
4.	Applicant’s arguments filed on March 25, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 1, 9-12 and 14-17 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Wagner et al. (US7387777) and evidentiary references: Panicker et al. (Blood, 2017; 130:181-191) and Swetha et al. (Diabetes Care, 2008; 31:1905-1912) is withdrawn in response to Applicant’s amendment to the claims.


Claim Rejections/Objections Maintained
In view of the amendment filed on March 29, 2021, the following rejections are maintained.
Claim Objections
6.	Claims 2-5 are objected to because of the following informalities:  The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 2-5 were canceled in the response filed October 8, 2020. Applicant can only bring back the limitations of canceled claims 2-5 by adding the canceled claims as new claims. Misnumbered claims 2-5 have been renumbered as claims 14-17.

7.	Claim 1 is objected to because of the following informalities: the limitation “wherein the Fc region….is fused in the C-terminus….lacks cytoplasmic domain” is unclear because it is unclear where the location of “in the C-terminus of P-selectin” is. It in the C-terminus….lacks cytoplasmic domain” means that 1. the recombinant P-sel-IgG chimeric fusion protein contains only a C-type lectin domain (CTLD) and an EGF-like domain (EGFLD) fused with a Fc region of a heterologous IgG1 and wherein the Fc region is fused to the C-terminus of the EGFLD of the P-selectin; 2. the claimed recombinant P-sel-IgG chimeric fusion protein comprises two parts: i) the soluble extracellular domain (ECD) of P-selectin comprising a CTLD and a EGFLD; and ii) the Fc region of a heterologous IgG1, wherein the Fc region is fused to the C-terminus of the ECD of the P-selectin which lacks the cytoplasmic domain; 3. the claimed recombinant P-sel-IgG chimeric fusion protein comprises two parts: i) an extracellular domain (ECD) of the P-selectin that consists of a CTLD and a EGFLD, and ii) the Fc region of a heterologous IgG1, wherein the Fc region is fused to the C-terminus of the ECD of the P-selectin; or 4. the claimed recombinant P-sel-IgG chimeric fusion protein is any of the above and wherein the Fc region is inserted within any location close to the C-terminus of EGFLD or the C-terminus of the ECD of the P-selectin. In addition, the limitation “lacks cytoplasmic domain” is grammatically awkward. It should be “lacks the cytoplasmic domain”. Appropriate correction is required.   
For examination purpose, the claimed recombinant P-sel-IgG chimeric fusion protein is interpreted as comprising two parts: (i) the soluble extracellular domain (ECD) of P-selectin comprising a C-type lectin domain (CTLD) and an EGF-like domain (EGFLD); and (ii) the Fc region of a heterologous IgG1, wherein the Fc region is fused to the C-terminus of the ECD of the P-selectin that lacks the cytoplasmic domain.
Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 9-12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 9-12 and 14-17 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The rejection is necessitated by Applicant’s amendment to the claims filed 3/25/21. 
heterologous IgG1 in a disulfide-linked homodimer form, wherein the Fc region of the heterologous IgG1 is fused to the C-terminus of P-selectin, and the P-selectin lacks the cytoplasmic domain. 
On p. 4-7 of the response, Applicant argues that the claimed recombinant mouse P-Selectin-CD62P Fc chimera used in examples only contains amino acids from Trp42 to Ala709, the Fc region of human IgG is fused in the C-terminus, and the cytoplasmic domain of P-Selectin is deleted from the claimed P-selectin and IgG1 is heterologous because the IgG1 is from mouse and human IgG1, which is supported by Table 1 and the datasheet of the P-Selectin-CD62P Fc chimera and thus no new matter is added. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description to demonstrate that Applicant in possession of using the claimed genus of recombinant P-sel-IgG chimeric fusion protein in a disulfide-linked homodimer form, wherein the Fc region of heterologous IgG1 is fused in the C-terminus of P-selectin and the P-selectin lacks the cytoplasmic domain for the following reasons:
i. The limitation “the wherein the Fc region of heterologous IgG1 is fused in the C-terminus of P-selectin and the P-selectin lacks the cytoplasmic domain” is not limited to the recombinant P-sel-IgG chimeric fusion protein wherein the Fc region is fused to 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of the recombinant P-sel-IgG chimeric fusion protein that can be used in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Therefore, the claimed method has not met the written description provision 

ii. Claims 1, 9-12 and 14-17 as amended recite new limitations “wherein the P-sel-IgG is composed of a c-type lectin domain (CTLD) and a EGF-like (EGFL) domain of P-selectin fused with the Fc region of heterologous IgG1 in a disulfide-linked homodimer form, wherein the Fc region of the heterologous IgG1 is fused to the C-terminus of P-selectin, and the P-selectin lacks the cytoplasmic domain, which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification fails to disclose the limitation “fused with the Fc region of heterologous IgG1 in a disulfide-linked homodimer form, wherein the Fc region of the heterologous IgG1 is fused in the C-terminus of P-selectin, and the P-selectin lacks the cytoplasmic domain”.  As acknowledged by Applicant on p. 4-5 of the response, the original specification only discloses P-Selectin-CD62P Fc chimera, which is composed of a C-type lectin domain (CTLD) and a EGF-like (EGFL) domain of P-selectin (aa 42-709 of P-selectin) fused with the Fc region of human IgG1, and wherein the Fc is fused to the C-terminus of the aa 42-709 of P-selectin that lacks the cytoplasmic domain (see only discloses C1q and C5b-9 (see p. 1-2 in the specification). 

 Accordingly, in the absence of sufficient recitations “fused with the Fc region of heterologous IgG1” and “wherein the Fc region of the heterologous IgG1 is fused in the C-terminus of P-selectin”, the specification does not provide adequate written description to support the new limitations recited in claim 1. Support is not found for the new limitations as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.
Accordingly, the rejection of claims 1, 9-12 and 14-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and also failing to comply with the written description due to new matter is maintained.  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-11 and 14-17 are rejected under 35 U.S.C. 103 as obvious over Wagner et al. (US7387777, cited previously) in view of Panicker et al. (Blood, 2017; 130:181-191, cited previously) and Swetha et al. (Diabetes Care, 2008; 31:1905-1912, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.

On p. 6-8 of the response, Applicant argues that Wagner is directed to a method of treating hemophilia or von Willebrand’s disease using a soluble P-selectin polypeptide or a P-selectin fusion protein. 
Applicant argues that the P-selectin encompassed with in the claimed P-sel-IgG chimeric fusion protein is not a full-length P-selectin as in Wagener because the P-selectin within the claimed P-sel-IgG chimeric fusion protein lacks the cytoplasmic domain of P-selectin. Applicant acknowledges that Wagner teaches neovascular glaucoma and diabetic retinopathy but argues that there is no expectation of success for treating neovascular glaucoma, hemorrhagic glaucoma or diabetic hemorrhagic glaucoma because there is no experiment conducted for either disease and the soluble P-selecin-Ig can only worsen the severity of retinal vein blockage in patients suffering from neovascular glaucoma (thrombotic glaucoma) in view of activity or action of soluble P-selecin-Ig in shortening the blood clotting time and increasing pro-coagulant microparticles. Applicant acknowledges that diabetic retinopathy is an eye disease that blood vessels are damaged due to high blood sugar levels but argues that diabetes increases the risk of plaque buildup in the arteries, which can cause dangerous blood 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. The sP-sel-IgG Fc fusion protein taught in Wagner (col. 6, lines30-54; col. 11, lines 19-26; lines 34-55) is identical to the claimed recombinant P-sel-IgG Fc fusion protein in terms of activity and function in a structure of a disulfide-linked homodimer as recited in instant claim 1 in view of Panicker (2017) (see p. 183, 2nd col., 3rd paragraph; p. 184 2nd col.; p. 186, 2nd col.-p. 188) for the following reasons: 
   i) The sP-selectin IgG Fc fusion protein disclosed by Wagner comprises the “entire extracellular domain” (ECD) of P-selectin (i.e. aa 42-709) and the ECD comprises a signal sequence, a lectin domain, an EGF-like repeat, and at least two complement-binding domains of a P-selectin protein operatively linked to the Fc region (hinge, C1 and C2) of an human IgG1 (i.e. aa1-709+ hIgG Fc) (see col. 11, lines 19-26; lines 34-55). While the ECD of P-selectin disclosed by Wagner contains a signal sequence (aa 1-41), the final sP-sel-IgG Fc fusion protein is identical to the claimed recombinant P-sel-IgG Fc fusion protein because the N-terminal signal (aa 1-41) is 
   ii) The sP-sel-IgG Fc fusion protein taught by Wagner is in a form of a disulfide-linked homodimer as evidenced by Panicker (see abstract; p. 184, 2nd col. 2nd paragraph). Based on Applicant’s own admission and the commercial datasheet, the claimed recombinant P-sel-IgG Fc fusion protein comprises aa 42-709+hIgG Fc, which is identical to the sP-selectin IgG Fc fusion protein taught by Wagner or Panicker. 
Thus, the mature form of soluble P-selectin human IgG Fc chimeric fusion protein (sP-sel-hIgG-Fc) meets the limitation of the claimed sP-sel-hIgG-Fc chimeric fusion protein because the mature form of sP-sel-hIgG-Fc comprises the entire soluble extracellular domain ECD of P-selectin fused with a human IgG Fc, wherein the Fc of human IgG is fused to the C-terminus of the ECD of the P-selectin that lacks the cytoplasmic domain and no signal sequence, which is aa 42-709+hIgG-Fc.
ii. As acknowledged by Applicant, Wagner teaches a method of treating patients with a vasculature-associated disease by a sP-sel-IgG Fc fusion protein, wherein the vasculature-associated disease includes neovascular glaucoma and diabetic retinopathy (see col. 6, lines30-54; col. 11, lines 19-26; lines 34-55; col. 7, line 15 and 17; col. 7, lines 7-24; col. 11, line 19-col. 13, line 3; col.22, line 52-col.24, line 22; col. 23, lines 61-67; col. 26, line 65-col. 27, line 15; col. 36, line 62-col. 39, line 22, in particular). 
Wagner also teaches different formulations for different administration routes including topical and ophthalmic administration wherein the different forms of 
The limitation “providing ocular neuroprotection” or the limitation “treating or alleviating the effects of anterior ischemic optic neuropathy… ” recited in the preamble of independent claim 1 is an inherent feature/result of administration of the sP-sel-IgG Fc fusion protein disclosed by Wagner or the claimed recombinant P-sel-IgG Fc fusion protein because the limitation recited in the preamble is simply to express or state the intended result of administration of the recombinant P-sel-IgG Fc fusion protein. See Pitney Bowes, Inc.v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.” See MPEP § 2111.02. 
The limitations “wherein the ocular diseases comprises visual field loss, neurodegeneration…optic nerve injury or ischemia or hypoxia injury…” recited in claims 14-17 (originally canceled claims 2-5) are inherent features of neovascular glaucoma and diabetic retinopathy disclosed by Wagner because neovascular glaucoma and diabetic retinopathy causes diabetic macular edema, ischemic optic neuropathy, anterior ischemic optic neuropathy as evidenced by Swetha (see p. 1905-1907; Swetha et al., Diabetes Care, 2008; 31:1905-1912).
	iii. The difference between Wagner and the claimed method recited in instant claims 1, 9-11 and 14-17 (originally canceled claims 2-5) is neovascular glaucoma and 
The combined teachings of Wagner, Panicker and Swetha do render the claimed invention obvious because:
   i) The mature form of sP-sel-hIgG-Fc comprises aa 42-709+hIgG-Fc, which is the entire soluble extracellular domain ECD of P-selectin fused with a human IgG Fc, wherein the Fc of human IgG is fused to the C-terminus of the ECD of the P-selectin that lacks the cytoplasmic domain and no signal sequence, which is identical to the claimed P-sel-IgG chimeric fusion protein as recited in independent claim 1. The sP-sel-IgG Fc fusion protein taught by Wagner is in a form of a disulfide-linked homodimer as evidenced by Panicker (see abstract; p. 184, 2nd col. 2nd paragraph).
    ii) While Wagner does not explicitly teach that neovascular glaucoma and diabetic retinopathy causes anterior ischemic optic neuropathy, Swetha et al. teaches and supports that neovascular glaucoma and diabetic retinopathy disclosed by Wagner causes diabetic macular edema, ischemic optic neuropathy, anterior ischemic optic neuropathy (see p. 1905-1907; Swetha et al., Diabetes Care, 2008; 31:1905-1912). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Swetha with the teaching of Wagner to use the method of Wagner to treat anterior ischemic optic neuropathy with an expectation of success because Wagner has taught a method of using the claimed recombinant P-sel-IgG Fc fusion protein to treat neovascular glaucoma and diabetic retinopathy, and  Swetha has taught that neovascular glaucoma and diabetic retinopathy causes diabetic macular edema, ischemic optic neuropathy, anterior 
iv. Based on MPEP, an actual working example is not required for compliance with the enablement requirement of 35 U.S.C. 112, first paragraph. An example may be ‘working' or ‘prophetic’; and also In in re Borkowski, the court held that “The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). See MPEP § 2164.02.

Accordingly, the rejection of claims 1, 9-11 and 14-17 under 35 U.S.C. 103 as obvious over Wagner et al. (US7387777) in view of Panicker et al. (2017) and Swetha et al. (2008) is maintained.

8.	Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over by Wagner et al. (US7387777) in view of Panicker et al. (2017), and Swetha et al. (2008) s 1, 9-11 and 14-17 above, and further in view of Kachlany et al. (US2016/0287662, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 9 of the response, Applicant argues that the rejection should be withdrawn because claim 10 depends from claim 1, which is patentable.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, claims 1, 9-11 and 14-17 are not patentable and are obvious over Wagner (US7387777) in view of Panicker (2017), and Swetha (2008).
ii. While Wagner, Panicker, and Swetha do not teach the limitations eye drop, patch or contact lens recited in claim 10, Kachlany et al. (US2016/0287662) teach these limitations. Kachlany teaches delivering an agent to treat different ocular inflammatory diseases including diabetic retinopathy, diabetic macula edema, retinal vasculitis via different formulations to the ocular region including eye drop, patch or contact lens, solution/suspension/cream/foam/paste/ointment/emulsion/microemulsion/lipid vesicle, gel, spray, microsphere/nanospheres/nanoparticles/liposomes/polymeric vesicles as in claims 10-11 (see [0043]; [0038]-[0044],in particular). It would have been obvious to a 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over by Wagner et al. (US7387777) in view of Panicker (2017), and Swetha (2008) as applied to claims 1, 9-11 and 14-17 above, and further in view of Kachlany (US2016/0287662) is maintained.

12 stands rejected under 35 U.S.C. 103 as being unpatentable over by Wagner (US7387777) in view of Panicker (2017), Swetha (2008) and Kachlany (US2016/0287662) as applied to claims 1, 9-11 and 14-17 above, and further in view of Pena et al. (US2019/0216857). The rejection is maintained for the reasons made of record and the reasons set forth below
	On p. 9 of the response, Applicant argues that the rejection should be withdrawn because claim 12 depends from claim 1, which is patentable.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, claims 1, 9-11 and 14-17 are not patentable and are obvious over Wagner (US7387777) in view of Panicker (2017), and Swetha (2008).
	ii. While Wagner, Panicker, Swetha and Kachlany do not teach intravitreal injection as in claim 12, Pena et al. (US2019/0216857) this limitation. Pena teaches intravitreal injection of an antagonist of P-selectin to treat different ocular conditions including glaucoma, diabetic retinopathy (see abstract; [0006]; [0047]; [0076]-[0077], [0115], [0181]-[0182], [0228], in particular) and formulation in a form of eye drop, implant, spray as in claim 10 (see [0092],in particular). It would have been obvious to 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claim under . 


Conclusion


10.	NO CLAIM IS ALLOWED.




11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Huang et al. (Investigation of molecular mechanism of P-selectin IgG chimera in the treatment of anterior ischemic optic neuropathy in rat models, Research Project of Ministry of Science and Technology, ROC. Completed on Oct 31, 2016, published Aug 2018, as in IDS) teaches that soluble P-selectin promotes retinal ganglion cell survival in an animal model of AION (see p.13-16).
Martel et al. (US5663151) teach inhibitors of P-selectin to treat inflammatory diseases, wherein the inhibitors of P-selectin include soluble form of P-selectin disclosed by Aurffo et al. (abstract; col. 26).
Aruffo et al. (Cell, 1991; 67:35-44) teach CD62Rg comprising the lectin domain, the EGF domain, the first two complement regulatory protein repeat elements fused with human IgG Fc (see p. 36, figure 1; p.41, 2nd col.).

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
June 29, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649